EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 April 2022, 28 October 2020 and 24 January 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because of the non-English labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a power supply system for a magnetic bearing, comprising, inter alia, the power obtaining circuit is configured to obtain a second direct current with a second DC bus voltage from the first direct current, wherein the second DC bus voltage is within an input voltage range allowed by the DC-DC power supply; and the DC-DC power supply is configured to convert the second direct current to a third direct current with a third DC bus voltage, wherein the third direct current is configured to supply power to a bearing controller of the magnetic bearing.
Claims 2-7 and 12-20 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 8 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a control method of power supply system for a magnetic bearing, the method comprising , inter alia, obtaining, by a power obtaining circuit, a second direct current with a second DC bus voltage from the first direct current, wherein the second DC bus voltage is within an input voltage range allowed by a DC-DC power supply; converting, by the DC-DC power supply, the second direct current to a third direct current with a third DC bus voltage, wherein the third direct current is configured to supply power to a bearing controller of the magnetic bearing.
Claims 9-11 depend directly or indirectly on claim 8 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoneta et al. (U.S. Patent No. 5574345) discloses the power supply circuits for magnetic bearing devices.  During the power failure regenerative electric power from motor is provided to DC/DC converter to produce power voltage for the magnetic bearing, and DC voltage for controlling the magnetic bearing is provided from DC/DC converter.
Gerster et al. (U.S. Patent No. 5917297) discloses the electric motors with active, electrically controlled magnetic bearings.  The arrangement operates a magnetically suspended, electromotoric drive apparatus in the event of a mains disturbance which is executed in an economically more advantageous manner.
Tran et al. (U.S. Patent No. 9865426) discloses an application of a DC-DC converter operating at a switching frequency substantially greater than a load frequency.  The power converter includes a rectifier, filter, voltage sensor and a series resistor coupled in parallel with a controllable switch to control input to a converter and an inverter.

  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





30 June 2022				/EMILY P PHAM/                                                            Primary Examiner, Art Unit 2837